            Case 1:18-cv-00289-JEB Document 51 Filed 11/04/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRTCT OF COLUMBIA

__________________________________________
                                          )
GILBERTO RODRIGUEZ CHAVERRA,              )
                                          )
                  Plaintiff,              )
                                          )                   Civil Action No.: 18-0289 (JEB)
            v.                            )
                                          )
                                          )
U.S. IMMIGRATION AND CUSTOMS              )
ENFORCEMENT, et al.,                      )
                                          )
                  Defendants.             )
_________________________________________ )

                                      JOINT STATUS REPORT

          This Freedom of Information Act (“FOIA”) matter involves five separate FOIA requests

by Plaintiff to three agency components of the Department of Homeland Security. Counsel for

the parties have regularly conferred regarding the status of the agencies’ response to Plaintiff’s

FOIA requests. The parties report the following:

          U.S. Immigration and Customs Enforcement (“ICE”) has now completed its second

supplemental search and reports that it located approximately 3500 1 pages of responsive records

and approximately 380 audio and video files. As noted in the previous Joint Status Report, ICE

anticipated a production of these documents to begin on September 18, 2020, with an average

production rate of 550 pages per month.

          On August 7, 2020, Office for Civil Rights and Civil Liberties (“CRCL”) completed its

production of records to Plaintiff.




1
    Agency counsel has rectified this number, it was previously reported as “2800.”
         Case 1:18-cv-00289-JEB Document 51 Filed 11/04/20 Page 2 of 3




       On August 21, 2020, Plaintiff filed a Motion for Partial Summary Judgment arguing that

ICE’s rolling production of records is contrary to 5 U.S.C. § 552(a)(3)(A) (“shall make the

records promptly available to any person”). On October 5, 2020, Defendants filed an Opposition

to Plaintiff’s Motion for Partial Summary Judgment.

       On September 15, 2020, ICE produced its first release of documents with respect to its

second supplemental search for responsive records; ICE processed 570 pages and released to

plaintiff non-exempt information on 461 pages. On October 30, 2020, ICE produced its second

release of documents with respect to its second supplemental search for responsive records: ICE

processed 572 and released to plaintiff non-exempt information on 454 pages.

       The parties propose to submit a further status report to update the Court on ICE’s

production of records on December 7, 2020.


 Dated: November 4, 2020                     Respectfully submitted,

                                             _/s/ Andrew Free
                                             R. ANDREW FREE, D.D.C. Bar No. 59830
                                             Law Office of R. Andrew Free
                                             www.Resist.Law
                                             PO Box 90568
                                             Nashville, TN 37209
                                             O: (844) 321-3221x1
                                             F: (615) 829-8959
                                             Andrew@ImmigrantCivilRights.com



                                             MICHAEL R. SHERWIN
                                             Acting United States Attorney

                                             DANIEL F. VAN HORN, D.C. Bar No. 924092
                                             Chief, Civil Division

                                     By:     /s/ Kathleene Molen___
                                             KATHLEENE MOLEN
                                             Assistant United States Attorney

                                                2
Case 1:18-cv-00289-JEB Document 51 Filed 11/04/20 Page 3 of 3




                           555 Fourth Street, N.W.
                           Washington, D.C. 20530
                           (202) 803-1572
                           Kathleene.Molen@usdoj.gov

                           Counsel for Defendants




                             3
